Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 1 of 29 Page|D: 1

David R. Kott , Esq.
McCARTER & ENGLISH, LLP
F our Gateway Center

100 Mulberry Street

P.O. BOX 652

Newark, NJ 07102

(973) 639-2056

(973) 624-7070 FAX

John A. Crawford, Jr., Esq. (pro hac vice to be requested)
BUTLER SNOW LLP

Renaissance at Colony Park, Suite 1400

1020 I-I_ighland Colony Park

P.O. Box 6010

Ridgeland, MS 39158-6010

Attorneys for Plaintiffs
Americcm Aa'dl'ction Centers, Inc.
and Recovery Brands, LLC
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AMERICAN ADDICTION CENTERS, lNC.

and RECOVERY BRANDS, LLC, : Civil Action No.
Plaintiffs,§
v. : COMPLAINT
FRANK L. GREENAGEL 11, GREENAGEL ; (JURY DEMANDED)
cOUNsELING sERvIcEs, LLC and ;
ANDREW WALSH,
Defendants. :

 

Come now American Addiction Centers, Inc. (“AAC”) and Recovery Brands, LLC
(“Recovery Brands”) (collectively, “Plaintiffs”) and, for their complaint against Frank L.
Greenagel II (“Greenagel”), Greenagel Counseling Services, LLC (“Greenagel LLC”) and

Andrew Walsh (“Walsh”) (collectively, “Defendants”), state as f0110Ws:

N|El 28862074V.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 2 of 29 Page|D: 2

I. INTRODUCTION
l. AAC provides high-quality, compassionate and innovative healthcare to adults
struggling With addiction and co-occurring mental health disorders through treatment facilities in
Califomia, Florida, Louisiana, Massachusetts, Mississippi, Nevada, New Jersey, Rhode Island,
and Texas. AAC’s mission is to help alcoholics and addicts achieve recovery, reclaim their lives
and rejuvenate their relationships With their families and communities

2. Highlighting AAC’s commitment as an industry leader in innovative care, AAC’s
Chairman and Chief Executive Offlcer Was a founding board member of Dual Recovery
Anonymous and currently serves as a member of the National Steering Council on Co-occurring
Disorders. AAC and its senior leadership have long advocated for “dual diagnosis” treatment,
Which integrates the TWelve-Step spiritual principles of addiction recovery With scientific
treatment of co-occurring psychotic disorders such as anxiety and depression

3. In addition to operating leading addiction treatment facilities, AAC, through its
Recovery Brands subsidiary, also operates a portfolio of educational and informative Websites,
including Drugabuse.com.

4. Increasingly, the journey to recovery starts online. There is unfortunately still
much shame and stigma surrounding addiction. These online resources provide people brave
enough to seek treatment with convenience, privacy and autonomy. Trusted facilities around the
country, including about 300 independent members of the National Association of Addiction
Treatment Providers (“NAATP”), use Recovery Brands’ directories in order to communicate
With those seeking treatment

5. AAC seeks to help set high standards for addiction treatment marketing standards

through its Recovery Brands Websites and through its public advocacy of addiction treatment

MEl 28862074v.l

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 3 of 29 Page|D: 3

marketing reform. Information on AAC’s marketing best practices and its public efforts
supporting marketing reform may be found on WWW.aacthetruth.com and EXhibit A hereto.

6. AAC is a high-profile and highly scrutinized company in the addiction treatment
industry. The stock of its parent company, AAC Holdings, Inc., is publicly traded on the New
York Stock Exchange (NYSE: AAC) and is the only addiction treatment-focused publicly traded
company. Thus, AAC is subject to the U.S. Securities and Exchange Commission regulations
and reports its financial results and other operational information in regular public reports. As
such, AAC is the most scrutinized and regulated company in the addiction treatment field.

7. The addiction treatment industry is in a state of change and maturation. In
response to rising alcoholism and drug addiction throughout the United States, competition
among treatment providers has increased and the number of treatment providers has rapidly
increased.

8. As part of this changing landscape, the addiction treatment industry, Which Was
traditionally comprised mostly of non-profit providers, has seen an increase in for-profit
participants This competitive shift has been difficult for many non-profit treatment providers
and resulted in fewer patient admissions and decreased revenue.

9. Unfortunately, some leading non-profit operators have responded to this by
launching public defamatory attacks on AAC and other for-profit competitors These
anticompetitive tactics by non-profits have included false and defamatory attacks on AAC’s
marketing practices and generally sought to describe AAC and other for-profit treatment
providers as greedy and not truly interested in helping those struggling With addiction.

10. These non-profit competitors have gone as far as providing false information

about AAC to federal and state governmental authorities AAC’s summary of this

MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 4 of 29 Page|D: 4

anticompetitive dynamic may be found in AAC’s congressional filings posted on
www.AACthetruth.com.

11. As part of this for-profit versus non-profit narrative meant to defame and injure
AAC, starting in 2017 and continuing now, Greenagel, Greenagel LLC and Walsh agreed and
conspired to unleash an unrelenting, on-going and unfettered attack on Plaintiffs. The goal of
their conspiracy is and was to support, grow or receive counseling and consulting fees, salaries,
positions, promotions and other compensation as well as prestige in and from the non-profit
segment of the addiction treatment industry. To this end, Greenagel and Walsh have worked for
many non-profit organizations, e.g. , Hazelden Betty Ford Foundation, the Carrier Clinic, etc.,
and have sought to promote themselves by attempting to leverage this anti-AAC, anti-for-profit
narrative Using this malicious method of advertising and promotion (i.e., by attacking AAC),
Defendants seek to further ingratiate themselves to competitors at AAC in the treatment industry
and to receive or hopefully receive current and future fees, engagements, referrals and
promotions from those competitors

12. In carrying out these orchestrated attacks, Defendants have and continue to
willfully violate numerous federal and state laws and have and continue to unfairly compete
with, libel and tortuously interfere with Plaintiffs, their products and their prospective business
relationships

13. In furtherance of their civil conspiracy, of at least the matters that Plaintiffs
currently know about, Defendants have attacked Plaintiffs as follows:

a. falsely and maliciously stated that Plaintiffs have committed unauthorized,

unethical and criminal behavior;

MEl 28862074v.l

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 5 of 29 Page|D: 5

b. falsely and maliciously accused Plaintiffs of having paid Google to manipulate
search results on the name “Frank Greenagel”;
c. falsely and maliciously mischaracterized AAC’s online marketing practices, in
order to prevent AAC facilities from reaching patients on Google.com’s
advertising platform; l
d. falsely and maliciously asserted that multiple employees of AAC have pending
indictments against them for murdering multiple patients;
e. posted profanity-laced comments online about ACC (i.e., “Straight up, American
Addiction Centers is shit. SHIT”);
f. falsely and maliciously asserted (without any evidence) that AAC “owns” its
clients; and
g. falsely and maliciously asserted (contrary to the evidence within the study) that
AAC’s outcome study is full of lies and distortions
14. Greenagel has engaged in his unprofessional, malicious attacks on AAC while
being a professor at Rutgers University and serving on the Board of Directors of Hazelden Betty
Ford Foundation in New York City. Greenagel seemingly violates Rutgers code of conduct and
social media policies by and through his actions His profane and malicious distortions about
competing addiction treatment providers contradicts the stated mission of Hazelden Betty Ford’s
stated mission of providing “hope, healing and health to people affected by addiction to alcohol
and other drugs”
15. Defendants have published (and continue to publish) preposterous and defamatory

statements online set forth a multitude of false assertions With the intent to injure, harm and

MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 6 of 29 Page|D: 6

unfairly compete with AAC, Defendants falsely and wrongfully blame AAC and its online
marketing services for a multitude of trumped-up transgressions as further described below.

16. Defendants Greenagel, Greenagel LLC and Walsh have engaged in egregious acts
of false and misleading advertising, unfair competition, libel, trade libel, tortious interference
with prospective economic relations and civil conspiracy.

17. Plaintiffs seek to recover for the injuries caused by Defendants’ actions under the
Lanham Act, 15 U.S.C. §1125, and New Jersey common law.

II. PARTIES

18. AAC is a Nevada corporation with its principal place of business located at 200
Powell Place, Brentwood, TN 37027. AAC is deemed to be a citizen of the States of Nevada and
Tennessee. Recovery Brands, a wholly owned subsidiary of AAC, is a Califomia limited
liability company with its principal place of business located at 1200 4th Ave., San Diego, CA
92101. As AAC is Recovery Brands’ sole member, Recovery Brands has the same citizenship as
AAC, and, therefore, it is deemed to be a citizen of the states of Nevada and Tennessee.

19. Defendant Greenagel is a New Jersey citizen. He may be served with the
Summons and Complaint at 4 Hunters Circle, Lebanon, NJ 08833-4390 or at l Hillcrest Drive,
Piscataway, NJ 08854-5801.

20. Greenagel LLC is a New Jersey company with its principal place of business
located at l Hillcrest Drive, Piscataway, NJ 08854. On information and belief, Greenagel is the
sole member of Greenagel LLC. Therefore, Greenagel LLC is deemed to be a citizen of the state
of New Jersey. Greenagel LLC may be served with the summons and complaint by serving its

registered agent Greenagel, located at the same address

MEl 28862074v.l

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 7 of 29 Page|D: 7

21. Defendant Walsh is a New Jersey citizen. He may be served with the Summons
and Complaint at 252 County Road 601, Belle Mead, NJ 08502 or 12 Orchard Road, Florham
Park, NJ 07932.

III. JURISDICTION AND VENUE

22. This Court has subject matter jurisdiction over this case and these parties pursuant
to 28 U.S.C. §1332 as the amount in controversy in this case is in excess of $75,000, and there is
complete diversity of citizenship. Plaintiffs are deemed to be citizens of states of Nevada and
Tennessee while Defendants are deemed to be citizens of the state of New Jersey.

23. This Court additionally has subject matter jurisdiction over this case pursuant to
the Lanham Act, 15 U.S.C. §1125 and 28 U.S.C. §1331. This Court also has supplemental
jurisdiction pursuant to 28 U.S.C. §1367(a) over Plaintiffs’ claims that arise under the laws of the
state of New Jersey.

24. This Court has personal jurisdiction over Greenagel LLC because it is a New
Jersey company located in this district and generally conducts business in New Jersey such that it
is subject to general personal jurisdiction in this district. This Court has personal jurisdiction
over Greenagel and Walsh because they are New Jersey residents This Court additionally has
personal jurisdiction over Defendants as Plaintiffs’ causes of action arise from the specific acts
committed by Defendants in the state of New Jersey.

25. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and (b)(2)
because Defendants are located in this district and a substantial part of the events that give rise to

this lawsuit occurred in this district.

MEl 28862074v.l

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 8 of 29 Page|D: 8

IV. w

26. Greenagel holds himself out as a clinical social worker who specializes in
addiction & recovery treatment and touts to the public a number of degrees or certificates
MPAP, MSW, LCSW, LCADC, ACSW, ICADC, CJC and CCS. Greenagel asserts that he is
licensed in New Jersey, New York and Pennsylvania. Greenagel provides many of his services
through his entity Greenagel LLC, to which Greenagel is the sole member and President.

27. Greenagel and Greenagel LLC provide individual and family counseling ~ for
hire - to clients and family members struggling with drug and alcohol addiction, thereby directly
and indirectly competing with the addiction counseling services provided by AAC. Greenagel
and Greenagel LLC additionally provide counseling and supervision services - for hire - to
certain non-profit rehabilitation facilities in New Jersey and other treatment centers that directly
and indirectly compete with AAC. These services provide Greenagel and Greenagel LLC with a
handsome revenue stream.

28. From 2014 to 2017, Greenagel served on the Board of Directors for the Hazelden
Betty Ford Foundation in New York City. The Hazelden Betty Ford Foundation directly
competes with AAC and Recovery Brands for patients On information and belief, Greenagel
and Greenagel LLC have received and continue to receive counseling, consulting and speaking
engagement referrals from the Hazelden Betty Ford Foundation, its officers and employees and
other non-profit organizations Greenagel and Greenagel LLC are financially motivated to
encourage prospective patients and vendors to use and support clinics owned and run by
Hazelden Betty Ford Foundation and other non-profit organizations and to unfairly compete with
and libel AAC’s clinics in order to continue these referrals from Hazelden Betty Ford

Foundation, its officers and employees and other non-profit organizations

MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 9 of 29 Page|D: 9

29. With the goal of defaming, injuring and damaging AAC and Recovery Brands
and in furtherance of their goal to steer patients away from Plaintiffs, Greenagel and Greenagel
LLC have partnered with Walsh. Walsh is a Proj ect Manager and Director of Clinical Trials for
Carrier Clinic, which is one of the largest private non-profit psychiatric facilities in New Jersey.
Before Walsh joined the Carrier Clinic, Greenagel and Walsh formed their business relationship
while Walsh was working on a master’s degree in social work and a master’s degree in human
resource management from Rutgers University. While at Rutgers University, Walsh was under
the supervision and training of Greenagel, who is an adjunct professor for the Rutgers School of
Social Work.

30. The Carrier Clinic directly competes with AAC and AAC’s wholly owned
subsidiary Recovery Brands. In order to support his healthy income as project manager and
director of clinical trials for the Carrier Clinic, similar to Greenagel above, Walsh is financially
motivated to steer potential patients to the Carrier Clinic and away from AAC.

31. ln or around 2017, while Greenagel was on the Board of Directors of the
Hazelden Betty Ford Foundation and working for Rutgers, Defendants agreed and conspired to
defame, injure and harm AAC and Recovery Brands and to secure or enhance their respective
income streams

32. Defendants conspired to use the posting of blog articles as a form of commercial
advertising and promotion in competition with AAC and Recovery Brands

33. In furtherance of their conspiracy and playing upon the dichotomy discussed
above, Walsh authored and Greenagel edited and posted on his Greenagel LLC website the blog
article entitled “Con Artists, Grifters and Used Car Salesmen: An Investigation Into For-Profit

Addiction Hotline Practices.” See February 24, 2017 post, attached hereto as Exhibit B. While

MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 10 of 29 Page|D: 10

Defendants’ February 24, 2017 post did not directly mention AAC, later in 2018 Greenagel
confirmed online that it was intentionally directed at AAC.

34. On June 5, 2017, Greenagel furthered his false and deceptive advertising and
promotion campaign directly aimed at AAC by posting his article entitled “A NJ Treatment
Center Locked Out its Workers and Transferred All lts Patients”

35. With each holding themselves out as professional experts in the addiction, mental
health and marketing space, starting at least in 2017, Greenagel, Greenagel LLC, and Walsh have
continued to use their respective.websites, blogs, articles, speeches and lectures as commercial
advertising and promotion to misrepresent the services of AAC and Recovery Brands and to
unfairly compete with, to libel and to tortuously interfere with Plaintiffs’ prospective business
advantages

36. Defendants’ unrelenting and unfettered attacks on Plaintiffs generally fall into
four categories of false and even preposterous attacks: A. AAC allegedly controls the internet,
including Google search results; B. Preposterous assertions that AAC owns and murders its
patients; C. AAC allegedly engages in horrific, unethical and illegal online marketing practices,
and D. AAC client outcomes study is allegedly false and/or fraudulent.

A. Malicious Attack No. 1 - AAC’s allegedly controls the internet, including
Google search results

37. By and through their online blog and frequent posts, Greenagel LLC, Greenagel
and Walsh purport to provide knowledge and expert advice regarding the addiction recovery
industry. By and through their blog posts, intemet Websites, articles speaking endeavors and
online marketing, Greenagel, Greenagel LLC and Walsh discuss and opine on the practices of
intemet search engines e.g., Google, Yahoo and Bing, as well as digital marketing and search
engine optimization (“SEO”) for addiction treatment centers

10
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 11 of 29 Page|D: 11

38. On October 6, 2018, in furtherance of the conspiracy, Greenagel posted a blog
article on the Greenagel LLC’s website, entitled “American Addiction Center’s Unauthorized,
Unethical and (perhaps) Criminal Behavior.” See October 6, 2018 post, attached hereto as
Exhibit`C. Using his blog to attack the Plaintiffs and steer patients to his own business,
Greenagel laces the October 6, 2018 post together with one false, misleading and libelous
statement after another.

39. Highlighting their bad faith and malicious intent to harm and injure Plaintiffs, out
of the gate, the title of Greenagel’s blog article falsely accuses Plaintiffs of “unauthorized,
unethical and perhaps criminal behavior.” Greenagel falsely, maliciously _ and indeed
arrogantly and self-aggrandizingly _ states that AAC and Recovery Brands have paid Google for
the phrase “Frank Greenagel” so that Recovery Brands’ website DrugAbuse.com appeared
higher in the organic search results than his Greenagel LLC website. See October 6, 2018 post,
attached hereto as Exhibit C.

40. ln reality, Plaintiffs have absolutely no reason or desire to ever be associated with
Greenagel or Greenagel LLC and would have no reason to ever purchase advertising associated
with Greenagel, on any advertising platform whatsoever Moreover, neither AAC nor any other
business has the ability to manipulate organic search results on Google.com. And AAC did not ~
and could not - purchase the search term “Frank Greenagel,” as AAC, like many treatment
centers, is awaiting approval to advertise on the Google Ads platform from Google’s certification
agency, LegitScript LLC.

41. In addition to there being absolutely no reason why Plaintiffs would ever want to
be associated with them, Greenagel and Greenagel LLC knew that their statements directed at

AAC and Recovery Brands in the October 6, 2018 post were false, misleading and deceptive.

1 1
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 12 of 29 Page|D: 12

Even worse, Defendants have continued to post the same knowing full well of the falsity.
Defendants knew full well that only Google and its algorithm determines the ranking of organic
search results as set forth on the screen shots they provided in their October 6, 2018 post.
Defendants also knew full well that businesses and individuals may only purchase search term
optimization from Google to affect the ranking of the search results of paid advertisements
which is not at issue here.

42. Greenagel and Greenagel LLC make these overtly false, misleading and libelous
statements with the full knowledge that neither AAC nor Recovery Brands nor anyone else can
manipulate or purchase organic search results on Google. In the alternative only, Greenagel and
Greenagel LLC made these statements with a reckless disregard for the truth.

43. Neither AAC nor Recovery Brands paid for SEO on the name “Frank Greenagel”
and did not link his name to the drugabuse.com website. Indeed, had AAC or Recovery Brands
paid for SEO on this name (which it never would), it would only affect the ranking of paid
advertisements not the organic search results which is determined solely by Google.

44. While going to great lengths to attack AAC and Recovery Brands, Greenagel and
Greenagel LLC end the blog post with more false, misleading and libelous statements:

* update: I checked this on 10/20/2018 and found that the link to drugabuse.com no

longer appeared and had been replaced by a link to SAMHSA. This piece was read by

over 5,000 people in less than two weeks Many of the readers are in government or the
treatment industry. I have no doubt that AAC decided to remove the link after
recognizing they walked into a wolf trap. By removing it and linking it to SAMHSA

(their lawyers must have thought it was a good idea), it is tantamount to admitting

they did something wrong. l have saved some screen shots to show what it looked like

when AAC was engaging in their wildly unethical behavior [followed by organic
search results on Google].

See October 6, 2018 post, Exhibit C (emphasis added). Knowing full well that neither AAC nor

Recovery Brands later manipulated the organic search results so that the federal Substance

12
MEi 28362074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 13 of 29 Page|D: 13

Abuse and Mental Health Administration (“SAMHSA”) website now appears (and
DrugAbuse.com no longer does), Defendant knowingly (and arrogantly and self-aggrandizingly)
made these false statements to advertise and promote themselves by libeling and unfairly
competing with Plaintiffs. In the altemative, Defendants made this statement with a reckless
disregard for the truth.

45. Taking great pride in the damages and injury they had already inflicted on
Plaintiffs`, Greenagel and Greenagel LLC tout to their viewing public “[t]his piece was read by
over 5,000 people in less than two weeks.” Ia'.

B. Malicious Attack No. 2 - Preposterous assertions that AAC owns and
murders its patients

46. Defendants next attack AAC by making wild and preposterous statements that
AAC owns and murders its patients

47. In their October 6, 2018 post, Greenagel and Greenagel LLC maliciously, falsely
and recklessly assert that AAC is in essence a serial murderer of its clients October 6, 2018
post, Exhibit C, p. 1 (“multiple [AAC] employees have been indicted for murder of their clients
That’s right: multiple employees from American Addiction Centers have been indicted for the
murder of their clients.”).

48. In reality, in 2016, more than two years before Greenagel’s false and malicious
post, a Califomia judge dismissed all such charges against AAC and related parties However, in
a blatant attempt to unfairly compete with Plaintiffs and to libel, injure and damage them,
Greenagel and Greenagel LLC, by using the term “have been”, falsely and maliciously indicate
that the indictments are still pending when they know full well that the charges were dismissed in

2016.

13
MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 14 of 29 Page|D: 14

49. Further, the dismissed indictments related only to one client, not to multiple
clients as asserted by Greenagel and Greenagel, LLC. However, in order to inflict as much
damage and injury on Plaintiffs as possible, Greenagel and Greenagel LLC made these assertions
knowing full well that the statements were completely and utterly false, ln the alternative only,
Greenagel and Greenagel LLC made these statements with a reckless disregard for the truth.

50. In furtherance of their civil conspiracy, on October 20, 2018, Greenagel and
Greenagel LLC posted the next blog article on the Greenagel LLC website, entitled “Profits
Before Patients: ‘We own that client! ”’, which was authored by Andrew Walsh and edited by
Greenagel. See October 20, 2018 post, attached hereto as Exhibit D.

51. At the beginning of the October 20, 2018 post, _Walsh, Greenagel and Greenagel
LLC provide an account about an individual named “Jessica”, whose name was changed “to
protect her identity.” In the blog article, Defendants assert that Jessica was “owned” by the
treatment facility and that the detox facility (to which Jessica had been referred) was pressured
by the treatment facility to return Jessica back to it despite the treatment facility not having the
“appropriate capabilities to treat Jessica’s severe anxiety or her serious trauma history” and that
she needed “a program that was licensed to provide dual diagnosis services.” Id. Defendants
end the account with the following assertion:

The thought of referring Jessica to a more clinically appropriate program rarely
crossed the minds of` the treatment [facility]. After all, Jessica belonged to them.

October 20, 2018 post, Exhibit D (emphasis in original). Then Defendants immediately quote
from a prior USA Today article which regurgitates the assertions of a plaintiff s lawyer in a prior
lawsuit against AAC. But Defendants go a step further and state:

These stories highlight a common occurrence in the substance abuse field that is

incredibly troubling: treatment providers owning clients

14
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 15 of 29 Page|D: 15

October 20, 2018 post, Exhibit D. In doing so, by and from the structure of the article,
Defendants assert that AAC “owns its clients” or that AAC believes that it “owns its clients”,
which a patently false, misleading and libelous statement regarding the services provided by
Plaintiffs.

52. Defendants additionally structured the October 20, 2018 post to make the viewing
public believe that Defendants were referring to AAC in the Jessica account. October 20, 2018
post, Exhibit D.

53. On November 3, 2018, Greenagel posted on his Greenagel LLC website an article
authored by Andrew Walsh and edited by Greenagel and is titled “Bearing False Witness:
American Addiction Centers’ Client Outcome Studies.” See November 3, 2018 post, attached as
Exhibit E.

54. Defendants continued their attacks on Plaintiffs with the following false, bad faith
and malicious statement that AAC is a manipulator, distorter and a liar:

[ix] A few brutally honest answers before you get back to Andrew’s more measured

response: their substandard programs product terrible results so they need to cherry

pick their data, manipulate figures distort perceptions and sometimes straight up
lie. They assume that most people won’t read all 76 pages so they bury these problems
deep within it. - Frank Greenagel

See November 3, 2018 post, Exhibit E (emphasis added).

55. Defendants also attack various survey methodologies of AAC. Probably not
coincidentally, Defendants do not scrutinize the methodologies of other treatment center
outcomes studies - such as those published by Hazelden Betty Ford - many of which do not
provide any detail as to methodology in contrast to what AAC does

56. In reality, AAC’s Client Outcomes Study, which is discussed further below, was

conducted by Centerstone Research lnstitute, a widely respected research organization

15
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 16 of 29 Page|D: 16

However, rather than try to promote and elevate addiction treatment research, the Defendants
defame and spread misinformation about AAC’s efforts to add to the existing body of addiction
treatment studies

C. Malicious Attack No. 3 - AAC’s allegedly engages in horrif`ic, unethical and
illegal marketing practices

57. In an attempt to further injure Plaintiff`s, Greenagel and Greenagel LLC also
attack Plaintiffs regarding their marketing practices and incorporate a prior post by their co-
conspirator Walsh:

On February 24, 2017, l published a piece by Andrew Walsh about the unethical (and
probably illegal) behavior of addiction treatment hotlines While AAC Was never
mentioned by name in the article, one of the hotlines that engaged in the horrific and
unethical behaviors that Mr. Walsh wrote about is owned by AAC.
See October 6, 2018 post, Exhibit C. ln short, Defendants falsely and maliciously assert that
AAC and Recovery Brands are engaged in horrific and unethical and illegal behavior regarding
their use of hotlines.

58. Despite being a professor at Rutgers University and a former member of the
Board of Directors of Hazelden Betty Ford Foundation, which are organizations with reputations
for professionalism, Greenagel next profanely confirms Defendants on-going efforts to

improperly attack and injure AAC:

On September 10, 2018, I posted this on my Greenagel Counseling Services
Facebook page:

Straight up, American Addiction Centers is shit.
SHIT.

They own these websites: recovery.org, rehabs.com, proj ectknow.com

and drugabuse.com. They are set up as community help, but they steer clients towards
themselves And their programs are rife with problems (and then l linked to this
article about their websites).

16
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 17 of 29 Page|D: 17

See October 6, 2018 post, Exhibit C.

59. In reality, AAC has been an advocate for addiction treatment marketing reform,
including recently passed Tennessee legislation See
https:ffthehill.com/opinion/healthcare!fl()?'?55-ef`fective-regulation-of-the-addiction-treatment-
industg;. -will-take.

D. Malicious Attack No. 4 - AAC’s allegedly fraudulent Client Outcomes Study

60. The November 3, 2018 post by Defendants contained the following header

underneath the title:

Greenagel
Counseling

 

See Exhibit E.
61. By way of background, on February 20, 2018, AAC released its findings on its

first patient outcome study and posted the full detailed findings on its website. See

17
MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 18 of 29 Page|D: 18

httns:Hamericanaddictioncenters-org-
uploads.sB.amazonaws.com)’uploadsf2018!08!AAC Outcomes Study Web.pdi`

62. AAC has been more transparent than any treatment provider in the nation by
publishing its full results online for all to review. By comparison, the few other providers who
post outcomes of their studies leave out important details related to sampling and survey
methodology.

63. AAC has been fully transparent about its outcomes study and the methodology
used and the limitations thereto.

64. Despite AAC’s transparency, in the November 3, 2018 post, Defendants falsely
and misleadingly state that AAC’S outcome study was “full of distortions and lies”. See
November 3, 2018 post, Exhibit E.

65. ln the November 3, 2018 post, Defendants represent that AAC is lying and
making a “horrific distortion” when it asserts that “[a]t 12 months 63% of patients Were
abstinent from all substances.” However AAC’s client outcomes study makes it crystal clear the
meaning of this statement and the data behind it, which illustrates that Defendants have again
improperly and unjustifiably attacked Plaintiffs.

66. Defendants next assert that the 141 participants in the 12 month testing group that
did not respond were most likely relapsed patients (and should have all been treated as such) and
Greenagel then states “[l]et us speculate a step further - American Addiction Centers knew that
the clients relapsed and then cut them from the study in order to improve their reported
percentages of sober clients - Frank Greenagel”. Ia’. However, in order to further damage and
injure Plaintiffs, Defendants completely ignore the analyses of Centerstone Research Institute -

set forth within the study - that emphatically refutes the false assertions of Defendants See

1 8
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 19 of 29 Page|D: 19

“Generalizability of the Data” section of Outcomes Study, pp. 45-46 & Technical Appendix
thereto.
67. Defendants simply ignore the generalization analyses done by Centerstone
Research Institute and merely proceed with their intentionally harmful and reckless statements
68. Confirming their malicious intent to harm Plaintiffs, Defendants make a few
parting shots in the blog article, In footnote [xii], Defendants state:
Andrew is too kind here. The integrity of the study wasn’t threatened. There is no
integrity. The people that conducted the studies are either inept or evil, and possibly
both. - Frank Greenagel.

November 3, 2018 post, Exhibit E. And Defendants falsely state:

The report is invalid, though it is not useless It gives a first hand account (written by
them) of the fraud and lies that they regularly and willfully engage in.

November 3, 2018 post, Exhibit E (emphasis added).

69. Regarding the general areas above as well as five listed blog articles by them,
Defendants made each of these identified statements (and others within the articles) knowing full
Well that each statement was false, or in the altemative, Defendants acted with a reckless
disregard for the truth or falsity of the statement.

70. Each of Defendants’ statements in the five listed blog articles is a false or
misleading statement of fact.

71. Each of the statements made by Defendants who directly and indirectly compete
with Plaintiffs, was used in a commercial advertisement or promotion by and through the blog

articles

19
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 20 of 29 Page|D: 20

72. Each of the above statements made by Defendants deceives or is likely to deceive
prospective consumers (as well as suppliers vendors regulators and third party review

companies) in a material way.

73. Each of the above statements made by Defendants was made in interstate
commerce
74. Each of the above statements made by Defendants has caused or is likely to cause

competitive or commercial injury to the Plaintiffs

75. While concealing their profit motives to divert prospective patients from AAC to
the Carrier Clinic, the Hazelden Betty Ford Clinic and other competing clinics that refer clients
or provide various forms of revenues to each of them, respectively, Defendants agreed and
entered into a civil conspiracy to harm and injure Plaintiffs

76. Each of the statements above by Defendants is literally false.

77. ln the alternative only, some of these statements above by Defendants implicitly
convey a false impression, are misleading in context and/or are likely to deceive consumers (i.e.,
prospective patients in need of counseling and consulting services).

78. Defendants made each of the statements above knowing full well that they were
false and libelous

79. Defendants made each of statements above with the actual intent to harm or injure
Plaintiffs and to divert potential patients from AAC to the Carrier Clinic, the Hazelden Betty
Ford Foundation and other competing non-profit clinics in order to protect or bolster their
various streams of revenue.

80. Defendants have engaged and continue to engage in false and misleading

advertising against Plaintiffs in interstate commerce.

20
MEl 28362074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 21 of 29 Page|D: 21

81. Defendants’ statements deceived or have the capacity to deceive consumers
specifically, individuals in need of drug and alcohol treatment (i.e., potential patients).

82. Defendants’ false and deceptive statements have and will continue to have a
material effect on potential patients’ decisions regarding if and from whom to get treatment as
well as third-party businesses that evaluate treatment facility businesses e.g., LegitScript LLC.
ln particular, Alphabet Inc. and Google have created an Internet search engine advertising
platform called Google Ads In 2017, Google suspended AdWords services for all drug
rehabilitation centers due to the poor practices of some bad operators Thereafter Google
determined to permit certain treatment centers to resume using Google Ads to market their
services but only after the treatment center had obtained an “Addiction Treatment Certification”
from Google’s certification agent, LegitScript LLC. Google tasked LegitScript LLC with
objectively vetting, evaluating, and authorizing treatment centers as legitimate, upright
operations such that Google would permit that treatment center to advertise on Google Ads.

83. Defendants’ actions have caused Plaintiffs economic and reputational harm
flowing from their false and deceptive blog articles by causing potential patients to not use
AAC’s treatment facilities and to not use Plaintiffs’ Website DrugAbuse.com. Additionally,
Defendants’ actions have impacted or will likely impact Plaintiffs’ standing with LegitScript
LLC and AAC’s access to significant advertising opportunities through Google Ads

V. CAUSES OF ACTION
CAUSE NO. 1 - VIOLATION OF SECTION 43(a) OF THE LANHAM ACT
84. Plaintiffs incorporate and reallege the above paragraphs of this Complaint as if

fully set forth herein

21
MEl 23862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 22 of 29 Page|D: 22

85. Section 43(a) (1) (B) of the Lanham Act, 15 U.S.C. §1125(a)(1)(B), prohibits
inter alia, any “false or misleading description of fact, or false or misleading representation of
fact Which in commercial advertising or promotion, misrepresents the nature, characteristics
[or] qualities ...of goods services or commercial activities.”

86. Defendants provide their services - for hire - to treatment facilities that compete
with Plaintiffs in interstate commerce, and they engage in nationwide or regional advertising by
and through the use of websites blog postings and other marketing of their services

87. Defendants have made and continue to make the following false and misleading
claims set forth above.

88. Each of these claims is false and misleading and misrepresents the nature,
characteristics or qualities of Defendants’ services facilities and website DrugAbuse.com, as
described herein Defendants have authorized and directed the making of each of these false and
misleading assertions

89. Defendants’ false claims are material to prospective patients and induce
prospective patients to believe that Plaintiffs’ services and website are somehow inferior to the
services offered by competing facilities and clinics from which Defendants derive their salaries
consulting fees promotions and other forms of revenues as well as prestige within the non-profit
treatment community.

90. Defendants’ deceptive conduct is and has been deliberate and willful and has
injured and continues to injure Plaintiffs

91. Defendants’ advertising and promotional publications as described above,

violates Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

22
ME1 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 23 of 29 Page|D: 23

92. As a result of Defendants’ misrepresentations Plaintiffs have been injured and
continue to be injured, in an amount to be determined at trial.

93. Plaintiffs on one hand, and Defendants on the other, are directly and indirectly
competitors in providing counseling to addiction recovery patients Defendants’ actions have
impaired Plaintiffs’ ability to compete in the United States market, which has in turn damaged
Plaintiffs Additionally, Defendants’ actions have impacted or will likely impact Plaintiffs’
standing with LegitScript LLC and Google and will deny AAC access to significant advertising
opportunities through Google Ads.

94. Moreover, unless Defendants are enjoined by this Court and ordered to retract and
correct its false and misleading advertisements and statements Defendants’ statements will
continue to mislead the public and cause Plaintiffs to suffer a loss of sales profits and goodwill,
along with the cost of remedial corrective advertising, much of which loss is and will be,
irreparable. As such, Plaintiffs are entitled to an injunction restraining Defendants their agents
employees representatives and all persons acting in concert with them from engaging in further
acts of false advertising and promotion, and ordering removal of all of Defendants’ false and
misleading statements

CAUSE NO. 2 - COMMON LAW UNFAIR COMPETITION

9_5. Plaintiffs incorporate and reallege the above paragraphs of this Complaint as if
fully set forth herein

96. Each of Defendants’ claims identified herein is false and misleading and
misrepresents the nature, characteristics or qualities of Plaintiffs’ services and website. Each of
Defendants’ actions and inactions set forth above were for the purpose of unfairly competing

with Plaintiffs

23
MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 24 of 29 Page|D: 24

97. Defendants’ false claims are material to potential patients and induce potential
patients to use Defendants’ services or the services provided by the competitors of Plaintiffs to
which Defendants sell their services or consulting instead of using Plaintiffs’ services website or
facilities

98. Defendants’ false and misleading advertising and promotion by and through their
blog articles constitutes unfair competition under common law.

99. Defendants have also disseminated the false and deceptive information set forth in
their website postings.

100. Defendants’ deceptive conduct is and has been deliberate and has injured and
continues to injure Plaintiffs ln addition, Defendants are causing, and are likely to cause,
substantial injury and damage to Plaintiffs for which there is no adequate remedy at law.
Defendants’ actions have impacted or will likely impact Plaintiffs’ standing with LegitScript
LLC and Google and will deny AAC access to significant advertising opportunities through
Google Ads

101. Plaintiffs are entitled to compensatory damages punitive damages and injunctive
relief under common law. As a result of Defendants’ unfair competition and other violations of
law as set forth in this Complaint, Plaintiffs also seeks punitive damages and their attomeys’
fees as well as all pre-judgment interest, post-judgment interest and all costs of court.

CAUSE NO. 3 - LIBEL

102. Plaintiffs incorporate and reallege the above paragraphs of this Complaint as if
fully set forth herein

103. Defendants published each of the blo g articles described above and thereby

publicly disseminated false and misleading statements about Plaintiffs

24
MEi 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 25 of 29 Page|D: 25

104. Defendants published the false and misleading statements without having any
privilege to do so. Defendants knew or should have known that the published statements are
false and/or acted with negligence or reckless disregard for their truth or falsity.

105. Plaintiffs were and continue to be damaged as a direct and proximate result of the
false and misleading statements in the blog articles As a direct and proximate result of the libel
by Defendants Plaintiffs have incurred, are suffering and will continue to suffer damages
including but not limited to lost net profits and/or loss of business reputation Defendants’
actions have impacted or will likely impact Plaintiffs’ standing with LegitScript LLC and Google
and will deny AAC access to significant advertising opportunities through Google Ads.

106. As a result of Defendants’ false and misleading statements and other violations of
law as set forth in this Complaint, Plaintiffs also seek punitive damages and their attorneys’ fees
from, as well as all pre-judgment interest, post-judgment interest and all costs of court.

CAUSE NO. 4 -TRADE LIBEL or PRODUCT DISPARAGEMENT

107. Plaintiffs incorporate and reallege the above paragraphs of this Complaint as if
fully set forth herein.

108. Defendants published each of the blog articles described above and thereby
publicly disseminated false and misleading statements about Plaintiffs’ website and services

109. Defendants knew or recklessly disregarded that the statements about Plaintiffs’
website and services were false, and therefore acted with malice when they published them in the
blog articles described above (and indeed continuously publish the same as they have remained
posted on Defendants’ website).

110. At the time of publishing the statements Defendants knew or reasonably should

have known that the statements would likely result in inducing potential patients not to deal with

25
MEl 28862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 26 of 29 Page|D: 26

Plaintiffs In fact, these false statements have played a material and substantial part in inducing
potential patients not to deal with Plaintiffs

111. The malicious and false statements about Defendants’ website and services have
caused special pecuniary harm to Plaintiffs and harmed Plaintiffs’ goodwill and business
reputation

112. Plaintiffs were directly and proximately damaged by the false statements in the
blog articles above. As a direct and proximate result of the trade libel or product disparagement
by Defendants Plaintiffs have incurred, are suffering and Will continue to suffer damages
including but not limited to lost net profits by and through the diversion of patients and
negatively affecting the decisions of third-party businesses that evaluate treatment facility
businesses e.g., LegitScript LLC. As a result of Defendants’ product disparagement and other
violations of law as set forth in this Complaint, Plaintiffs also seek punitive damages and their
attomeys’ fees as well as all pre-judgment interest, post-judgment interest and all costs of court.

CAUSE NO. 5 - TORTIOUS INTERFERENCE WITH PROSPECTIVE
ECONOMIC RELATIONS

113. Plaintiffs incorporate and reallege the_above paragraphs of this Complaint as if
fully set forth herein

114. Plaintiffs have a reasonable expectation of economic advantage with regard to
obtaining drug and alcohol patients that buy and use their consulting services facilities and
related services and to contracting with and/or receiving reasonable and fair treatment by third
party vendors e.g., LegitScript LLC,

115. Defendants intentionally, wrongfully and without justification or excuse

interfered with Plaintiffs’ prospective economic relations with third parties by, among other

26
MEi 28862074v.1

Case 3:18-cV-17428-,6\ET-LH(3l Document 1 Filed 12/20/18 Page 27 of 29 Page|D: 27

things making false and material representations about Plaintiffs’ facilities services and website
as set forth above

116. Some or all of the statements made by Defendants above are literally false and
misleading.

117. Defendants have also disseminated the false and deceptive information set forth in
their websites and blo g postings. They have sought to frighten or intimidate Plaintiffs’
prospective customers and third party vendors with whom Plaintiffs seek to work.

118. There was a reasonable probability that if Defendants had not intentionally,
wrongfully and without justification or excuse interfered with third parties Plaintiffs would have
been able to enter into agreements with the prospective patients of the use of Plaintiffs’ facilities
and services and/or would have been able to enter into agreements with third parties such as
LegitScript LLC and Google.

119. Plaintiffs have lost opportunities to enter into agreements as a result of
Defendants’ tortious interference

120. As a direct and proximate result of the tortious interference of Defendants
Plaintiffs have incurred, are suffering and will continue to suffer damages including but not
limited to lost net profits Plaintiffs also seeks punitive damages and its attorneys’ fees from
Defendants’ tortious interference as well as all pre-judgment interest, post-judgment interest and
all costs of court.

CAUSE NO. 6 - CIVIL CONSPIRACY
121. Plaintiffs incorporate and reallege the above paragraphs of this Complaint as if

fully set forth herein

27
MEi 23862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 28 of 29 Page|D: 28

122. Plaintiffs have a reasonable expectation of economic advantage with regard to
obtaining patients who buy and use their facilities services and website

123. Defendants Walsh, Greenagel and Greenagel LLC, together, entered into an
agreement to intentionally, wrongfully, and without justification or excuse to unfairly compete
with, to libel and to interfere with Plaintiffs’ prospective economic relations with third parties
and to make false representations as set forth in the blog articles above,

124. Defendants Walsh, Greenagel and Greenagel LLC committed these wrongful acts
to unfairly compete against Plaintiffs injure Plaintiffs’ goodwill, and wrongfully take patients
and prospective patients from Plaintiffs

125. Plaintiffs have lost opportunities to enter into third party agreements as a result of
Defendants’ unfair competition, libelous statements tortious interference and bad faith actions
Additionally, Defendants’ actions have impacted or will likely impact Plaintiffs’ standing with
LegitScript LLC and Google and will deny AAC access to significant advertising opportunities
through Google Ads

126. As a direct and proximate result of this civil conspiracy by Defendants Plaintiffs
have incurred, is suffering and will continue to suffer damages

WHEREFORE, Plaintiffs pray that judgment be entered in its favor and against
Greenagel, Greenagel LLC and Walsh as follows:

A. Judgment in Plaintiffs’ favor on all causes of action alleged herein;

B. Damages in an amount to be determined at trial, included by not limited to lost net

profits and loss of reputation damages which damages significantly exceed $75,000;

C. Treble and/or other statutory damages and reasonable attomeys’ fees and costs

under all applicable federal and state statutes

28
ME1 23862074v.1

Case 3:18-cv-17428-AET-LHG Document 1 Filed 12/20/18 Page 29 of 29 Page|D: 29

D.

An Order permanently enjoining Greenagel, Greenagel LLC and Walsh, their

agents or anyone working for, in concert with or on behalf of Greenagel, Greenagel LLC

and Walsh from engaging in the false or misleading advertising and promotion identified

herein, including but not limited to, removal of all false or misleading advertisements and

promotions and corrective advertising to remedy the effect of Greenagel, Greenagel LLC

and Walsh’s false advertising and promotion;

E.

f'l'F

.E .@

|_1

Punitive damages

Attorneys’ fees;

Pre-j udgment interest and post-judgment interest;

All costs of court; and

Such other and further relief as this Court may deem just and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby demand trial by jury of all issues that

may be so tried.

McCARTER & ENGLISH, LLP
Attorneys for Plaintiffs
American Addiction Centers, Inc.
and Recovery Brands, LLC

/l,_\_

David R. Kott
A Member of the Firm

By:

Dated: December 20, 2018

MEl 28862074v.l

29

